Citation Nr: 1548990	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  08-13 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hallux valgus.

2.  Entitlement to service connection for bilateral hammer toes.

(The issues of entitlement to service connection for a cervical spine disorder, entitlement to service connection for headaches, to include as secondary to a cervical spine disorder, entitlement to service connection for a left shoulder disorder, to include as secondary to a cervical spine disorder, entitlement to service connection for a left arm disorder with shooting pain, numbness, and nerve damage, to include as secondary to a cervical spine disorder, entitlement to service connection for chest pain, to include as secondary to a cervical spine disorder, and entitlement to a compensable rating for bilateral onychomycosis of the toenails with bilateral Athlete's foot, will be the subject of a separate decision).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to October 2000, including service in the Southwest Asia between August 1990 and March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2010, the Veteran testified at a video-conference Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The case was previously before the Board in September 2010 when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran receives consistent treatment from VA.  However, VA treatment records dated subsequent to October 2014 have not been obtained and associated with the claims file.  On remand, attempts must be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran.  38 C.F.R. § 3.159 (2015).

Upon examination at entrance to service in April 1989 the Veteran was diagnosed with mild hallux valgus with bunion and mild hammertoes third through fifth digits.  In April 1991 the Veteran complained of frequent foot trouble.  In November 1999 the Veteran denied foot trouble.  Service treatment notes reveal a complaint of foot pain when running or walking long distances.  Upon separation the Veteran reported foot trouble in the Report of Medical History.

The Veteran was afforded a VA medical examination in July 2000.  The Veteran reported cracking of the plantar surface of the fourth and fifth toes, especially with running and in combat boots.  He had no infections but they hurt and he was unable to put any pressure or step off with the toes, for fear of re-causing the problem.  It occurred perhaps twice a month and was worsened with running or especially stretching those toes and going up stairs.  It was better with rest and reduced walking.  The skin of the feet showed that the skin was split over the fifth toes on the right and left.  The Veteran was diagnosed with pain of fourth and fifth toes, secondary to dry skin and cracking of the tissue.

A treatment record dated in November 2006 revealed hammertoes all lesser digits, mild hallux valgus, and bunion bilateral.

In January 2007 and February 2007 the Veteran was noted to have hammertoes of all lesser digits, mild hallux valgus, and bunion bilateral.  The Veteran's onychomycosis was reported to be secondary to hammertoes.

In March 2007 the Veteran was afforded a VA medical examination.  The Veteran reported pain in the left and right foot while standing and walking.  The pain was at the first metatarsophalangeal (MP) joint, in all toes.  He reported swelling while standing and walking in all toes.  Physical examination revealed objective evidence of tenderness with withdrawing of the toe tips and first MP.  The examiner noted that the examination was not for hammertoes or hallux valgus.

In June 2007 the Veteran was noted to complain of right foot pain in the first MP joint area.  The area is always painful, as it is rubbed by a closed shoe.  The right foot hurt on the bottom, sharp, burning pain, radiating into the toes when weightbearing.  He reported that that the right foot pain had been present for several months.  He did not want surgery for the bunion.  Physical examination revealed hammertoes all lesser digits, mild hallux valgus, and bunion bilateral.  

In July 2007 the Veteran was noted to have hammertoes of all lesser digits, mild hallux valgus, and bunion bilateral

At a hearing before the undersigned in June 2010 the Veteran reported that he did not have any problems with his feet until service and that his 11 years in service aggravated his foot conditions.  

In September 2011 the Veteran reported toe pain and pointed to a bunion area, medial great toe, and the lesser digits.  He thought the toes swell and hurt when he wears his shoes throughout the day.  Physical examination revealed hammertoes all lesser digits, moderate hallux valgus, and bunion bilateral.  

In another treatment note dated in September 2011 the Veteran was noted to have pain in both feet in the toes, the big toes, and the first MPJ, forefoot, and heels.  The area of chief complaint was the medial aspect of the metatarsal phalangeal joint one of both feet, left and right foot and balls of both feet.  The condition was noted to be present for 20 years with gradual onset.  Physical examination revealed enlargement of the dorsal medial eminence of the 1st metatarsal head of both feet.  There was severe pain on palpation of the medial aspect of metatarsal phalangeal joint one of both feet.  There was moderate pain on palpation of the second metatarsal, third metatarsal, and fourth metatarsal of the right foot and second metatarsal, third metatarsal, and fourth metatarsal of the left foot.  X-ray examination revealed bunion, non-uniform joint narrowing of the first MP joint, eburnation and dorsal exostosis consistent with osteoarthritis in both the right and left foot.  There was enlargement of the dorsal-medial eminence of the first metatarsal head consistent with hallux abducto valgus with bunion deformity.  

In December 2011 and February 2012 the Veteran was noted to have hammertoes of all lesser digits, moderate hallux valgus, and bunion bilateral.

In February 2012 a private podiatrist reported that the Veteran had hammertoes and hallux valgus in addition to other foot disabilities.  The provider stated that the Veteran reported serving in the Persian Gulf War for eight months during 1990 and 1991.  His duty required wearing of boots which were rarely removed.  Foot pain began during that time.  The provider continued to state "[i]n my opinion the biomechanical and foot deformities, fungal skin and nail conditions may have been caused and aggravated by the requirement to wear boots on a full time basis."

The Veteran was afforded a VA medical examination in September 2012.  The examiner did not identify diagnoses of hammertoes or hallux valgus and indicated that the Veteran did not have these disabilities.

In May 2015 the Veteran was examined by a private provider.  The chief complaint was bilateral heel pain and pain in the ball of the foot bilateral.  The Veteran identified the area of the chief complaint as at the medial aspect of the metatarsal phalangeal joint one of both feet.  The condition was noted to be present for 20 years with gradual onset.  After physical examination and x-ray the Veteran was relevantly diagnosed with hallux abducto valgus with bunion deformity bilateral and Mallet toe deformity two, three both feet and Mallet toe deformity four, five left foot. 

As the Veteran was noted to have mild mild hallux valgus with bunion and mild hammertoes third through fifth digits upon examination at entrance to active service, the Veteran is not considered sound.  

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that particular disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b). 

The presumption of aggravation applies only when the Veteran shows the preservice disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304 (1993).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183 (1997).

Here, service treatment records reveal complaints of foot trouble, post service treatment records reveal a diagnosis of hammertoes and hallux valgus, and a statement by a private provider indicates that the Veteran's service may have aggravated the Veteran's foot disabilities.  As such, the Board finds it necessary to afford the Veteran a VA medical examination to determine whether the Veteran's hammertoes and hallux valgus disabilities were permanently aggravated beyond their normal progression by his active service.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since October 2014.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  After completion of the foregoing, afford the Veteran another VA medical examination regarding his claim for service connection for hammertoes and hallux valgus.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner must respond to the following questions:

(a) Does the Veteran have a current diagnosis of hammertoes and/or hallux valgus?

(b) If the answer to (a) is yes, was the Veteran's hammertoes and/or hallux valgus permanently aggravated beyond the natural progression of the disability due to the Veteran's active duty? 

Please identify any evidence relied upon with specificity.  The examiner must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Following the above, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


